  Case 1:20-cv-07800-ALC-RWL Document 17 Filed 07/21/21 Page 1 of 1


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                      July 21, 2021

BY ECF
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007
       Re:     Takayo Matsui, as mother and natural guardian of K.M., a minor v.
               United States of America, No. 20 Civ. 7800 (RWL)

Dear Judge Lehrburger:

        I write respectfully on behalf of the parties to jointly request a 60-day extension of
the fact discovery deadline—from July 23, 2021 to September 21, 2021—in the above-
referenced medical malpractice claim brought pursuant to the Federal Tort Claims Act.
See ECF No. 16. This is the third request for an extension of the fact discovery deadline.
The parties seek additional time (i) to depose the federally funded clinic physician, (ii) to
obtain records from K.M.’s new pediatrician, (iii) to obtain responses to a second set of
discovery demands; and (iv) to depose K.M.’s plastic surgeon.

        If the Court grants this request, the parties respectfully requests a corresponding
sixty-day extension of the remaining deadlines in this case: the October 22, 2021 deadline
for the completion of expert discovery would extend to December 21, 2021.

       We thank the Court for its consideration of this submission.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                               By:    /s/ Natasha W. Teleanu
                                                      NATASHA W. TELEANU
                                                      Assistant United States Attorney
                                                      Tel.: (212) 637-2528
                                                      natasha.teleanu@usdoj.gov
cc: Counsel of record (by ECF)
